     Case 1:18-cv-01001-DAD-HBK Document 27 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUTH GONZALEZ,                                    No. 1:18-cv-01001-DAD-HBK
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING CASE
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.                     (Doc. No. 25)
16

17

18
            Plaintiff Ruth Gonzalez, proceeding pro se and in forma pauperis, brings an action
19
     seeking judicial review of the Commissioner of Social Security’s final decision denying her
20
     application for benefits under the Social Security Act. (Doc. No. 1.) The matter was referred to a
21
     United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22
            On September 30, 2020, the then-assigned magistrate judge issued findings and
23
     recommendations, recommending that plaintiff’s appeal from the administrative decision of the
24
     Commissioner of Social Security be denied, the decision of the Commissioner of Social Security
25
     be affirmed, judgment be entered in favor of defendant, and the case be closed. (Doc. No. 25.)
26
     The findings and recommendations were served on the parties and contained notice that any
27
     objections thereto were to be filed within thirty days of service. (Id.) To date, neither party has
28
                                                       1
     Case 1:18-cv-01001-DAD-HBK Document 27 Filed 02/12/21 Page 2 of 2


 1   done so, and the time for doing so has since passed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on September 30, 2020 (Doc. No. 25),

 7                  are adopted in full;

 8          2.      This action is dismissed with prejudice; and

 9          3.      The Clerk of the Court is directed to close this case.

10
     IT IS SO ORDERED.
11

12      Dated:     February 11, 2021
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
